Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to the papers filed June 6, 2022.
 
Status of the Claims
	No claims are amended.
	The instant claim set was filed 08/19/2021.
	Claims 3-4, 6-10, 12, 15-16, 19-20, and 23-24 are cancelled.
	Claims 1-2, 5, 11, 13-14, 17-18, 21-22 are pending.
	Claims 1-2, 5, 11, 13-14, 17-18, 21-22 are under examination.


Priority
	This application is a National Stage of International Application No. PCT/JP2016/073356 filed August 8, 2016, claiming priority based on Japanese Patent Application No. JP2015-157697 filed August 7, 2015. 
	While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.



Prior Rejections Maintained
	Rejections from the previous Office action mailed 01/05/2022 are maintained. No claims have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 17-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358; in view of Zhu et al. “Direct Conversion of Porcine Embryonic Fibroblasts into Adipocytes by Chemical Molecules”, CELLULAR REPROGRAMMING Volume 14, Number 2, 2012, pages 99-105, of record in IDS; and US Patent 10,758,519 B2 to Kiuchi et al. (priority to PCT application filed June 23, 2015; published as WO2015/199097 on December 30, 2015).
This rejection is reiterated for the same reasons set forth in the previous Office actions mailed 04/27/2021 and 01/05/2022. A response to Applicant’s traversal follows this reiterated rejection below.
Valyasevi teaches a method for generating an adipocyte, comprising converting a human fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone (see Materials and Methods, “Cell culture and adipocyte differentiation” subsection, on pages 2352-2353). Paragraphs [0044-0045] of the instant specification discloses that T3 and Rosiglitazone are a thyroid hormone and a PPARγ agonist, respectively.
Valyasevi reports generation of adipocytes generically. In other words, Valyasevi does not expressly distinguish between brown and white adipocytes. Paragraph [0032] of the instant specification discloses that “[t]he presence of a brown adipocyte can be confirmed by a known method” and mentions Oil Red O staining as an example. Furthermore, paragraphs [0085-0086] disclose “obtainment of brown adipocyte can be detected by possible staining by Oil Red O staining”. Valyasevi reports positive Oil Red O staining of the generated adipocytes (page 2354, col. 1-2, joining paragraph). Thus, Valyasevi’s adipocytes appear to read on Applicant’s “brown adipocytes” under the broadest reasonable interpretation. 
Valyasevi does not teach that the cell culture medium further comprises a TGFβ/SMAD pathway inhibitor. Prior to the effective filing date of the instantly claimed invention, Zhu is considered relevant prior art for teaching a method for generating an adipocyte, comprising converting a porcine fibroblast to an adipocyte by culturing the fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) and in the presence of SB-431542 (see ABSTRACT, and page 100, col. 1-2, joining paragraph). Paragraphs [0052-0053] of the instant specification disclose that SB-431542 is a TGFβ/SMAD pathway inhibitor. In addition, prior to the effective filing date of the instantly claimed invention, Kiuchi is considered relevant prior art for teaching that combined use of rosiglitazone and SB-431542 synergistically increased expression level of UCP-1 in preadipocytes (see Figure 8 and col. 23, lines 28-42; support can be found in Figure 8 on page 4 of the Drawings of the WIPO publication WO2015/199097). Kiuchi expressly teaches that UCP-1 is a specific marker of brown adipose cells (i.e. brown adipocytes) (see col. 1, lines 16-20). It is noted that paragraph [0032] of the instant specification identifies UCP-1 expression as “one of the particularly preferable indices of brown adipocytes”. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, with a reasonable expectation of success because Zhu reports that “PEFs [porcine embryonic fibroblasts] can be converted into adipocytes by inhibiting the TGF-β signaling pathway” (page 103, col. 1-2, joining paragraph) and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; compare to paragraph [0032] of the instant specification). An artisan would be motivated to modify the cell culture medium, as taught by Valyasevi, to further comprise SB-431542 (i.e. a TGFβ/SMAD pathway inhibitor), as taught by Zhu and Kiuchi, because Zhu teaches that “our chemical molecule-based method [i.e. using SB-431542] has more economical applications than the transgenic cocktail because it effectively eliminates any risk of genomic modification, it offers the safest method for altering the cell fates that have been described so far” (pages 104-105, joining paragraph), and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increases expression level of UCP-1 (see Figure 8), which is a specific marker of brown adipocytes (see Kiuchi, col. 1, lines 16-20; compare to paragraph [0032] of the instant specification).
With respect to claims 5, 11, 21-22, which recite a kit for converting a differentiated somatic cell to a brown adipocyte, Valyasevi teaches a method step of culturing fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) added with T3 and rosiglitazone; Zhu teaches a method step of culturing a fibroblast in an adipocyte induction medium comprising insulin, dexamethasone, and isobutylmethylxanthine (IBMX) and in the presence of a SB-431542; and Kiuchi teaches that combined use of rosiglitazone and SB-431542 synergistically increased expression level of UCP-1 in preadipocytes. The ordinary artisan would reasonably expect the elements used in the culturing step (e.g. induction medium, SB-431542) to be packaged prior to use, and therefore be considered a “kit” for converting a fibroblast to a brown adipocyte. See MPEP 2144.01. Thus, under the broadest reasonable interpretation of the claims, the kit recited in claims 5-6, 11-12, 21-24 would have been prima facie obvious over the cited prior art.

Response to Arguments & Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 of Tsunao Kishida filed 06/06/2022, and Applicant’s remarks filed 06/06/2022, have been carefully considered but are not found persuasive for the following reasons.
As an initial matter, the figure on page 6 of the declaration, directed to lipid droplet staining, is provided at too low a resolution to properly read, understand and interpret.
The declaration of Kishida compares the differentiation of human dermal fibroblasts (HDFs) by the following three combinations of factors:
(1) a first medium comprising 0.5 mM isobutyl-methylxanthine (IBMX), 0.5 µM dexamethasone, and 1 µg/mL insulin;
(2) a second medium comprising 0.5 mM isobutyl-methylxanthine (IBMX), 0.5 µM dexamethasone, 1 µg/mL insulin, and 2 µM ALK-5 Inhibitor II; and
(3) a third medium comprising 0.5 mM isobutyl-methylxanthine (IBMX), 0.5 µM dexamethasone, 1 µg/mL insulin, 2 µM ALK-5 Inhibitor II, 1 nM triiodothyronine (T3), and 1 µM rosiglitazone.
The declaration relies on ALK-5 Inhibitor II as the species representative of “a TGFβ/SMAD pathway inhibitor”, T3 as the species representative of “a thyroid hormone”, and rosiglitazone as the species representative of “a Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonist”.
The declaration compares these three combinations of factors, outlined above, by measuring markers of brown adipocytes, such as UCP-1 expression, CIDEA expression, and lipid droplet staining.
See pages 3-6 of the declaration.

Applicant argues that the experiments described in the declaration of Kishida is commensurate in scope with the claims because, although the claims generically recite “a thyroid hormone” and “a TGFβ/SMAD pathway inhibitor” while the declaration specifically uses T3 and ALK5 Inhibitor II, the specific compounds T3 and ALK5 Inhibitor II belong to the categories of “a thyroid hormone” and “a TGFβ/SMAD pathway inhibitor”, respectively. Without providing any citation, Applicant further asserts that the specification shows that TGFβ/SMAD pathway inhibitors other than ALK5 Inhibitor II can be used to promote conversion to brown adipocytes. In addition, without providing any evidence, Applicant asserts that any compound other than T3 can be used as long as it is in the category of thyroid hormones. See pages 4-5 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
The experiments described in the declaration of Kishida are not commensurate in scope with the rejected claims for the following reasons:
As an initial matter, the declaration does not only rely on ALK-5 Inhibitor II as the species representative of any “TGFβ/SMAD pathway inhibitor” and T3 as the species representative of any “thyroid hormone”. The declaration also relies on rosiglitazone as the species representative of any “Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonist”, as recited in the claims.
It is not sufficient to merely show that any “TGFβ/SMAD pathway inhibitor” other than ALK-5 Inhibitor II, any “thyroid hormone” other than T3, and any “Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonist” other than Rosiglitazone, may be used in the claimed invention. Applicant is relying on the declaration of Kishida to support allegations of “unexpected” and “synergistic” results. However, Applicant does not attempt to show that such alleged “unexpected” and “synergistic” results are achievable over the broad genus of TGFβ/SMAD pathway inhibitors, the broad genus of thyroid hormones, and the broad genus of Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonists. It is not sufficient to generally assert, without any evidence, that the alleged “unexpected” and “synergistic” results are achievable with ANY “TGFβ/SMAD pathway inhibitor”, ANY “thyroid hormone”, and ANY “Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonist”. It is further noted that the term “TGFβ/SMAD pathway inhibitor” is not limited to inhibitors of a single, specific target molecule. The “TGFβ/SMAD pathway” is a complex signaling pathway involving many molecules and cellular processes, and accordingly the broad genus of “TGFβ/SMAD pathway inhibitors” embraces ANY molecule that inhibits ANY other molecule involved in the TGFβ/SMAD pathway. ALK5 Inhibitor II is not commensurate in scope with ANY “TGFβ/SMAD pathway inhibitor”, as claimed. T3 is not commensurate in scope with ANY “thyroid hormone”, as claimed. Rosiglitazone is not commensurate in scope with ANY “Peroxisome Proliferator-Activated Receptor-γ (PPARγ) agonist”, as claimed.
As set forth in the rejection, Valyasevi’s differentiation protocol uses insulin, dexamethasone, isobutylmethylxanthine (IBMX), T3, and rosiglitazone. Applicant relies on the declaration of Kishida to allege that the further addition of a “TGFβ/SMAD pathway inhibitor” (e.g. ALK5 Inhibitor II) leads to “unexpected” and “synergistic” results (e.g. see page 2 of Applicant’s reply). However, the rejected claims do not even require a “TGFβ/SMAD pathway inhibitor.” Claim 1 recites culturing a somatic cell in the presence of “at least one kind of a compound selected from the group consisting of (1) a TGFβ/SMAD pathway inhibitor, (2) a casein kinase 1 inhibitor, (3) a cyclic AMP (cAMP) inducer, and (4) a MEK/ERK pathway inhibitor”. Accordingly, for example, a “TGFβ/SMAD pathway inhibitor” is not required if the somatic cell is cultured with a “a casein kinase 1 inhibitor” or a “cyclic AMP (cAMP) inducer” or a “MEK/ERK pathway inhibitor.” Indeed, Applicant does not even attempt to assert that ALK5 Inhibitor II is representative of ANY “casein kinase 1 inhibitor”, ANY “cyclic AMP (cAMP) inducer”, and ANY “MEK/ERK pathway inhibitor”, as claimed.
In addition, the declaration relies on an induction medium comprising isobutyl-methylxanthine, dexamethasone, AND insulin. However, the rejected claims merely recite that the induction medium comprises “at least one selected from the group consisting of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin”. Accordingly, the rejected claims do not even require an induction medium comprising isobutyl-methylxanthine, dexamethasone, AND insulin.
The declaration further relies on the starting cell being a human dermal fibroblast. However, the rejected claims are directed to ANY “somatic cell” as the starting cell. A human dermal fibroblast is not commensurate in scope with ANY “somatic cell”.
For the reasons outlined above, it is readily apparent that the rejected claims are not commensurate in scope with the experiments and results described in the declaration.

Kishida declares that the results of the declaration (UCP-1 expression, CIDEA expression, and lipid droplet staining) indicate that the addition of thyroid gland hormone and PPARγ agonist act strongly on the induction of brown adipocytes and both components are essential. See pages 4-5 of the declaration. This argument is reiterated on pages 3-4 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, as set forth in the rejection, Valyasevi anticipates an induction medium comprising thyroid gland hormone and PPARγ agonist, specifically T3 and Rosiglitazone. Accordingly, arguments directed to the addition of thyroid gland hormone and PPARγ agonist to a medium comprising isobutyl-methylxanthine, dexamethasone and insulin are not relevant to overcoming of the rejection because an induction medium comprising isobutyl-methylxanthine, dexamethasone, insulin, thyroid gland hormone and PPARγ agonist is anticipated by the cited prior art.

Kishida further declares that the combined used of thyroid gland hormone T3 and PPARγ agonist Rosiglitazone with ALK5 inhibitor achieves a “particularly superior effect” in inducing brown adipocyte markers. See page 5 of the declaration. Applicant’s remarks reiterate this argument by asserting that the combination of:
(1) a TGFβ/SMAD pathway inhibitor;
(2) at least one of insulin, 3-isobutyl-1-methylxanthine, dexamethasone, and indomethacin; and
(3) a thyroid hormone and a PPARγ agonist,
demonstrate “unexpected synergistic results” for the induction of brown adipocytes. See pages 2-4 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As previously stated, it is readily apparent that the rejected claims are not commensurate in scope with the experiments and results described in the declaration of Kishida. Accordingly, Applicant allegations of “unexpected” and “synergistic” results are not persuasive for this reason alone. Even so, as provided in the rejection above, a synergistic effect on the induction of brown adipocytes by the combined use of “a TGFβ/SMAD pathway inhibitor” and “a PPARγ agonist”, as claimed, was an expected result of the prior art. As set forth in the rejection, Kiushi expressly states that the expression level of UCP-1, a specific marker of brown adipocytes, was “synergistically increased” by combined use of SB-431542 (a TGFβ/SMAD pathway inhibitor) and Rosiglitazone (a PPARγ agonist).

Applicant argues that the rejection relies on “impermissible hindsight” because Valyasevi or Zhu do not disclose brown adipocytes and UCP-1 is present only in brown adipocytes. See page 5 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Applicant’s argument fails to provide any basis for the asserted “impermissible hindsight”. The rejection does NOT rely on Applicant’s disclosure for reasons to combine Kiuchi with Zhu and Valyasevi. The argument fails to specifically challenge the reasons provided in the rejection for combining Kiuchi with Zhu and Valyasevi. The rejection expressly recognizes that Valyasevi reports generation of adipocytes generically, and that Valyasevi does not expressly distinguish between brown and white adipocytes. However, methods of generating adipocytes (generically) is considered relevant to methods of generating brown adipocytes specifically. Moreover, the generation of “brown adipocytes”, as recited in the claims, is merely an intended result recitation which does not positively limit the claimed method to a particular structure and/or manipulative action. There is no requirement that Valyasevi expressly recognize that the generated adipocytes are brown adipocytes specifically. 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valyasevi et al. “Stimulation of Adipogenesis, Peroxisome Proliferator- Activated Receptor-γ (PPARγ), and Thyrotropin Receptor by PPARγ Agonist in Human Orbital Preadipocyte Fibroblasts”, J Clin Endocrinol Metab, May 2002, 87(5):2352–2358; Zhu et al. “Direct Conversion of Porcine Embryonic Fibroblasts into Adipocytes by Chemical Molecules”, CELLULAR REPROGRAMMING Volume 14, Number 2, 2012, pages 99-105, of record in IDS; and US Patent 10,758,519 B2 to Kiuchi et al. (priority to PCT application filed June 23, 2015; published as WO2015/199097 on December 30, 2015), as applied to claims 1-2, 5, 11, 17-18, 21-22 above; in further view of Kajimura et al. “Initiation of myoblast to brown fat switch by a PRDM16–C/EBP-β transcriptional complex” Nature (2009), Vol. 460(7259), 1154-1158.
This rejection is reiterated for the same reasons set forth in the previous Office action 01/05/2022. Applicant’s traversal is the same grounds of traversal over the rejection of claims 1-2, 5, 11, 17-18, 21-22 above, and therefore the traversal has been sufficiently addressed above.
Prior to the effective filing date of the instantly claimed invention, Kajimura teaches a method of generating a brown adipocyte from a fibroblast cell (see Abstract), comprising culturing fibroblast cells in a medium containing dexamethasone, insulin, T3 (a thyroid hormone), and Rosiglitazone (a PPARγ agonist). Kajimura further teaches that the cells are treated with a cAMP inducer forskolin or dibutyryl-cAMP. See first paragraph of the Full Methods in the Supplementary Information (page 6 of reference copy submitted with this Office action). Kajimura teaches cAMP treatment enhances UCP-1 expression (pages 1156-1157, joining paragraph, and Figure 3d), which is a marker specific to brown adipocytes (as discussed above). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture medium, as taught by Valyasevi, to further comprise a cAMP inducer, as taught by Kajimura, with a reasonable expectation of success because Kajimura teaches a step of contacting a somatic cell with cAMP inducer forskolin or dibutyryl-cAMP in a method of generating a brown adipocyte. The artisan would be motivated to perform said modification because the prior art recognizes that cAMP treatment enhances UCP-1 expression, which is a marker specific to brown adipocytes.
Regarding claim 14, as discussed above, the cited prior art references teach wherein the somatic cell is a fibroblast cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633